Citation Nr: 0406132	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  02-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel






INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April 1967 to November 1968.  The veteran 
died in January 1991.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In June 2003, the Board remanded this 
case to the RO for additional development.  The RO has now 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran died in January 1991 at the age of 43.

2.  During his lifetime, the veteran had not established 
service connection for any disability.

3.  A Certificate of Death certifies destruction of vital 
centers due to gunshot wounds to the head as the veteran's 
cause of death.  

4.  The veteran's death was not due to a disability of 
service origin, nor did a service-connected disability 
substantially or materially contribute to cause his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).

2.  The criteria for DIC under the provision of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the appellant was informed of the 
evidence needed to substantiate her claim by means of several 
rating decisions, the May 2002 and September 2003 Statements 
of the Case, the September 2003 Supplemental Statement of the 
Case, the June 2003 Board remand, and February and July 2003 
letters from the RO.  In these documents, the appellant was 
informed of the basis for the denial of her claim, of the 
type of evidence that she needed to submit to substantiate 
her claim, and of all regulations pertinent to her claim.  
Several documents specifically advised the appellant of the 
provisions of the VCAA, including which evidence and 
information was her responsibility, and which evidence would 
be obtained by the RO.
In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits promulgated by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In the present case, the initial 
AOJ decision was made prior to the enactment of the VCAA; 
therefore, a VCAA notice would have been impossible at the 
time of the initial AOJ decision.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice was not provided prior to the first AOJ adjudication 
of the claim, it was provided prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  In written statements, she acknowledged 
receipt of the RO's correspondence and the RO's request for 
information or evidence that may be relevant to her claim.  

In addition, Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that additional documents provided to the 
appellant fully notified her of the need to submit any 
evidence pertaining to her claim.  All the VCAA requires is 
that the duty to notify is satisfied and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
The appellant is not prejudiced by any technical notice 
deficiency, and a remand to correct any such deficiency would 
serve no useful purpose.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  

As to the duty to assist, the RO considered the pertinent 
records concerning the circumstances of the veteran's death.  
Although the appellant has submitted voluminous written 
arguments, she has provided no information regarding 
pertinent medical evidence that may be obtained by the RO.  
In claims for disability compensation the VCAA requires that 
VA obtain medical opinions when necessary for an adequate 
decision.  A medical opinion is deemed to be necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R § 3.159(c)(4). 

A recent opinion of the U.S. Court of Appeals for the Federal 
Circuit upheld the statutory provision that requires VA to 
obtain a medical opinion only when the record indicates that 
the disability may be related to active service but does not 
contain sufficient medical evidence to make a decision on the 
claim.  In other words, the appellant is required to show 
some causal connection between the death or disability and 
military service.  See Wells v. Principi, 326 F.3d 1381 
(2003).  Although a VA medical opinion was not obtained in 
this case, the probative evidence of record does not show the 
veteran sustained an event, disease, or injury in service 
that is related to his cause of death.  For this reason, the 
Board finds a VA medical opinion is not necessary for an 
adequate decision.  Consequently, the RO has fulfilled its 
duty to assist the appellant and no further action is 
necessary to comply with the VCAA.  

I.  Cause of Death

The appellant believes that the veteran's cause of death was 
related to his period of active duty in Vietnam.  The 
Certificate of Death shows that the veteran died of 
destruction of vital centers due to gunshot wounds to the 
head.  A police report confirms that the veteran was shot 
with a revolver and that he subsequently died as a result of 
gunshot wounds.  During his lifetime, the veteran was not 
service connected for any disabilities.  In numerous 
statements, the appellant has claimed that the veteran 
suffered from various physical ailments due to his service in 
Vietnam, including cardiovascular, skin, respiratory, and 
psychiatric disorders.  The appellant also submitted many 
statements regarding her views on the Vietnam War, history, 
politics, and foreign policy.  However, she has neither 
identified nor submitted any medical evidence that relates 
the veteran's claimed disabilities to his cause of death.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).

Applying the above law to the facts of this case, the Board 
finds that a preponderance of the evidence is against service 
connection for the cause of the veteran's death.  The record 
is completely devoid of any medical evidence that relates a 
disability of service origin to the veteran's cause of death.  
Although the appellant believes that the veteran's death was 
due to active service, the record contains no competent 
(medical) evidence to corroborate this belief; and her claim 
is patently inconsistent with the record.  While the veteran 
may have suffered from some physical ailments during his 
lifetime, he clearly died of a homicide.  The record contains 
no competent evidence that any disability that was incurred 
or aggravated in service caused or contributed to cause the 
veteran's death.  Therefore, service connection must be 
denied. 

II.  38 U.S.C.A. § 1318

VA law provides that benefits are paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
veteran's death was not caused by his or her own willful 
misconduct, and the veteran was in receipt of or for any 
reason was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death or was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.

Based upon the evidence of record, the Board finds the 
appellant is not entitled to VA service-connected death 
benefits under 38 U.S.C.A. § 1318.  The veteran had no 
adjudicated service-connected disabilities at the time of his 
death or other disability of service origin.  As at the time 
of death he was not in receipt of or entitled to receive 
compensation for service-connected disability that either was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death or was so rated for a 
period of not less than 5 years from the date of his 
discharge or other release from active duty, the legal 
criteria for entitlement to benefits under 38 U.S.C.A. § 1318 
are not met.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Benefits under 38 U.S.C.A. § 1318 are denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



